Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of the invention of Group I, claims 1-12 in the reply filed on 7/18/22 is acknowledged. Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features set forth below (with emphasis on the text in bold) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The examiner notes that the claimed organization system is 30 in the application figure.
i.       organization system configured to carry the peritoneal dialysis machine (claim 1);
ii.      the organization system has a placement area on which the peritoneal dialysis machine can be placed (claim 4);
iii.     the organization system has rollers (claim 5);
iv.     the organization system is vertically adjustable (claim 5);
v.      the organization system is integrated in the transport case (claim 6);
vi.     one or more bars having holders and/or other receivers or holders for one or more functional elements, in particular for solution bags, are arranged in the transport case (claim 7);
vii.    at least one leadthrough (claim 8);
viii.  the organization system is partially or completely formed by the transport case (claim 11).



 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Subject matter in the claims that was not described in the specification so as to convey possession of the claimed invention by the applicant is the subject matter indicated above as not being shown in the drawings.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are indefinite because the parts thereof that were not well described as indicated in the rejection and objection above cannot be adequately interpreted (based on the lack of adequate description of the features in the specification).
Claim 3 is further indefinite because it recites further structural limitations on the functional elements that were only recited functionally in claim 1 from which claim 3 depends. This calls into question whether in claim 3 applicant intends to positively recite the functional elements or whether applicant intends to claim them only as an intended uses of the claimed dialysis system. In the comparison of claim 3 with the prior art below, the examiner presumes that what applicant intends is the intended uses.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duchamp et al. (2008/0093246). The claimed peritoneal dialysis system reads on the system shown in Fig 6. Thus, the claimed peritoneal dialysis machine can be medical article 100 or medical machine 200, and the claimed organization system can be packaging device 1. The claimed functional elements can be the lines 113-116. The claimed carrier elements can be the lugs 60-63 or the slots or openings 64, 65. As may be appreciated, the organization system of Duchamp is foldable as shown by a comparison of its configurations in the different figures.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Duchamp et el. Duchamp. Although claim 5 is indefinite as indicated above, the claim is interpreted as requiring a transport case and rollers thereon such that the organization system is at least travelable, as shown in the instant application figure. Duchamp may not disclose the claimed transport case (including rollers). On the other hand, the prior art of record shows that it is conventional to provide a transport case for dialysis equipment including dialysis machines. See, for example, Giordano et al. (2016/0074568). In another example, see Davis et al. (4,585,436) and note the rollers at the bottom of Fig 1. It would have been obvious to provide a transport case for the apparatus of Duchamp, in order to provide for ease of use (including travel or portability) of the apparatus by a patient in administering treatment to himself or herself. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418. The examiner can normally be reached Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB K ACKUN/Primary Examiner, Art Unit 3736